Per Curiam.
A motion was filed June 14, 1962, by respondent, Groves Kelco, Inc., for an order dismissing an appeal by the Minnesota State Board of Pharmacy from an order of the district court requiring it to issue a drug wholesaler’s license to respondent for the period from June 13, 1961, to June 13, 1962. Respondent correctly claims that the controversy is now moot
Because this appeal was placed on the calendar at a late date this court was unable to issue an opinion prior to June 13, 1962. Since the expiration date for the license involved has now passed, any expression or opinion by this court would be only advisory. We are compelled by our decisions not to give opinions upon abstract propositions or to declare principles of law concerning a matter no longer in issue. Therefore, we are required to enter an order of dismissal. H & S Co. v. Minnesota State Board of Pharmacy, 258 Minn. 322, 104 N. W. (2d) 30; Barnes v. Macken, 252 Minn. 412, 90 N. W. (2d) 222.
Appeal dismissed.